Citation Nr: 0800291	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  05-24 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for erectile dysfunction, 
to include as secondary to the service-connected enlarged 
prostate gland.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran served on active duty from January 1975 to 
December 1978 and from January 1986 to June 2003.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a March 2004 rating 
decision, by the Los Angeles, California, Regional Office 
(RO), which denied the veteran's claim of entitlement to 
service connection for erectile dysfunction, to include as 
secondary to the service-connected enlarged prostate gland.  
He perfected a timely appeal to that decision.  

In his substantive appeal (VA Form 9), received in August 
2005, the veteran requested a hearing at the RO before a 
Veterans Law Judge (VLJ) of the Board.  In a subsequent 
statement, however, dated August 10, 2005, he withdrew his 
request for a hearing.  38 U.S.C.A. § 20.704(e) (2007).  


FINDING OF FACT

The veteran's erectile dysfunction is related to service.  


CONCLUSION OF LAW

Erectile dysfunction was incurred in service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Here, 
the claimant has not demonstrated any error in VCAA notice, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  Id.

In this case, VA satisfied its duty to notify by means of a 
letter dated in March 2003 from the RO to the veteran which 
was issued prior to the RO decision in March 2004.  Another 
letter was issued in March 2007.  Those letters informed the 
veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the RO.  

The Board finds that the content of the above-noted letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  In addition, the 
June 2005 SOC and the November 2006 SSOC each provided the 
veteran with an additional 60 days to submit additional 
evidence.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  It also appears 
that all obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims file, and that neither he nor his attorney has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notice.  

As noted above, VCAA notification predated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Despite initial inadequate notice provided to the 
veteran on the disability rating or effective date elements 
of his claim, the Board notes that the veteran has not been 
prejudiced.  He has been given a VA examination, and he has 
submitted several private medical statements, as well as 
outpatient treatment records.  His actions demonstrated that 
he had actual knowledge of the type of evidence needed.  
Moreover, the Board has rendered a favorable outcome below.  
Thus, no conceivable prejudice to the veteran could result 
from this adjudication.  See Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish service connection for erectile 
dysfunction, to include as secondary to his service-connected 
enlarged prostate gland, given that he has been provided all 
the criteria necessary for establishing service connection, 
and considering that the veteran is represented by a highly 
qualified veterans service organization, we find that any 
notice deficiencies are moot.  See Conway v. Principi, 353 
F.3d 1369, 1374 (2004), hold that the Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error."  


II.  Factual background.

The service medical records indicate that the veteran 
underwent a vasectomy in 1985.  The veteran was seen at a 
urology clinic in November 2002, at which time he complained 
of hesitancy, frequency, nocturia, and terminal dribble.  It 
was noted that urinary symptoms had been progressively 
worsening for the past 3 to 4 months.  It was also noted that 
the veteran was concerned that his lumbar spinal stenosis was 
affecting his urinary symptoms.  He was placed on Flomax.  
When seen in December 2002, the veteran reported improvements 
of his urinary symptoms.  He reported intermittent erectile 
problems.  

The veteran was afforded a VA compensation examination in 
September 2003.  It was noted that he was diagnosed with 
enlarged prostate after he presented with weak urine stream, 
decreased force, as well as frequency and nocturia, but he 
denied any incontinence or hesitancy.  It was also noted that 
he was never diagnosed with recurrent urinary tract 
infections, but does have erectile dysfunction since December 
2002.  It was further noted that he had tried Viagra with 
inconsistent results.  He was on Flomax with some 
improvement.  He gave a history of vasectomy many years ago.  
A genital examination was normal.  The penis and testicles 
were normal.  On rectal examination, the prostate was 
slightly enlarged.  No tenderness.  The pertinent diagnosis 
was vasectomy.  The examiner stated that the veteran was also 
complaining of erectile dysfunction that was unrelated to his 
vasectomy or enlarged prostate.  


III.  Legal Analysis.

Generally, service connection may be granted for disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  Service connection may also be 
awarded where the evidence shows that a veteran had a chronic 
condition in service or during an applicable presumptive 
period and still has the condition.  38 C.F.R. §§ 3.303(b), 
3.307, 3.309 (2007).  If there is no evidence of a chronic 
condition during service or during an applicable presumptive 
period, then a showing of continuity of symptomatology after 
service is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for 
disease that is diagnosed after discharge from active 
service, when the evidence establishes that such disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see 
also Pond v. West, 12 Vet App. 341, 346 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.  

Having carefully reviewed the evidence in this case, the 
Board concludes that record does support service connection 
for erectile dysfunction on a direct basis.  As noted above, 
the service medical records indicate that the veteran had an 
elective vasectomy in 1983.  In April 1994, he underwent a 
vasovasostomy for the purpose of reversal of the previous 
vasectomy; however, the surgery was not successful.  And, in 
December 2002, the veteran complained of intermittent 
erectile problems.  As such, the record reflects a complaint 
of erectile problems in service.  

In addition, while the VA examiner in September 2003 
commented that the veteran's complaints of erectile 
dysfunction were unrelated to his vasectomy or enlarged 
prostate, he also noted that the veteran had had erectile 
dysfunction since December 2002, and he had tried Viagra with 
inconsistent results.  However, the examiner failed to 
provide an opinion as to whether the veteran's erectile 
dysfunction was related to the complaint noted in service.  

In this regard, the Board notes that RO denied the veteran's 
claim for service connection for erectile dysfunction on the 
basis that the condition was not total and complete.  
Nonetheless, the RO concedes that the veteran currently has 
an erectile dysfunction.  As such, the Board is unconvinced 
that the fact that the veteran's erectile dysfunction is only 
partial provides a sufficient basis to deny the claim for 
service connection.  Rather, the Board notes that the record 
clearly reflects documents of inservice complaints of 
erectile problems.  The current disability is linked to 
service by the continuity of symptomatology reported by the 
veteran, and by the evidence of ongoing erectile dysfunction 
as shown in the VA medical records.  See 38 C.F.R. § 3.303 
(2007).  Therefore, after careful and considered review of 
all evidence and material of record, and resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that entitlement to service connection for erectile 
dysfunction is established.  Accordingly, the appeal is 
granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303.  



ORDER

Service connection for erectile dysfunction is granted.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


